Title: To James Madison from George Luckey, 8 December 1812
From: Luckey, George
To: Madison, James


Dear PresidentHarford Decr. 8. 1812
Many strange & unexpected things have happened since I received Your last favour. The present period is eventful. The United States have enjoyed peace liberty & safety longer than is common for nations. Luxury & its concomitant evils have followed, & the most high would deal With us otherwise than he has dealt With nations, if he does not bring us low; to humiliation & repentence; or destruction, if the people will not hear & obey.
A Theologist would say of our times; as happened at the redeemers first coming; there should be wars & rumours of wars; so we look for the same before he comes to reign on the earth a thousand Years—the last effort of the crooked serpent in Wars & cruelty will be his worst: We do not know how long it may be permitted; but soon republicanism the form of government sent from heaven shall take place every where & glory fill our land. In the mean time let us do our duty. Israel was not delivered without fighting many hard battles & were often defeated thro the want of reliance on the God of battles. Go on in so good a cause & prosper, You have all the men of real Virtue & religion on Your side. I congratulate our country on your re-election. As far as man can see, an happy event! Republicans lovers of their country & liberty are three fourths of the people—Are determined to remain free or perish in the ruins of their country. Our intestine enemies have ever proved themselves pusillanimous; may we go forth With the sword of the Lord, & of the United States—the Lord reigns—he being our shield We are in safety. With esteem & regard; ever Yours
George Luckey
